     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 1 of 11


1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT
10                        EASTERN DISTRICT OF CALIFORNIA
11
                                    ----oo0oo----
12

13    CITY OF WEST SACRAMENTO,             No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
14    STATE OF CALIFORNIA,,
15                  Plaintiff,
16         v.                              ORDER RE ARROWOOD INDEMNITY
                                           COMPANY’S MOTION TO INTERVENE
17    R AND L BUSINESS MANAGEMENT,
      a California corporation,
18    f/k/a STOCKTON PLATING, INC.,
      d/b/a CAPITOL PLATING INC.,
19    a/k/a CAPITOL PLATING, a/k/a
      CAPITAL PLATING; CAPITOL
20    PLATING, INC., a dissolved
      California corporation; JOHN
21    CLARK, an individual; ESTATE
      OF NICK E. SMITH, DECEASED;
22    et al.,
23                  Defendant.
24
                                    ----oo0oo----
25

26               Plaintiffs City of West Sacramento, California (“the

27    City”) and the People of the State of California (collectively,

28    “plaintiffs”) brought this action against R and L Business

                                           1
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 2 of 11


1     Management (“R&L”), John Clark, and the Estate of Nick E. Smith

2     (collectively, “defendants”) to address toxic levels of soil and

3     groundwater pollution resulting from the release of hazardous

4     substances at a property once occupied by a metal plating

5     facility.    Plaintiffs’ lawsuit involves contamination at the

6     property located at 319 3rd Street in West Sacramento, California

7     (the “Site”).

8                 Plaintiffs filed their original complaint in April

9     2018.    (See Docket No. 1.)    Now, almost three years later, and

10    just six weeks before trial is set to begin, defendants’ insurer,

11    Arrowood Indemnity Company (“Arrowood”), has filed a motion to

12    intervene as a matter of right under Rule 24(a) or, in the

13    alternative, to permissively intervene under Rule 24(b).             (See

14    Mot. to Intervene (Docket No. 244).)

15    I.   Factual and Procedural Background

16                Plaintiffs commenced this action against defendants on

17    April 12, 2018, asserting claims against defendants under

18    CERCLA § 107(a), the Porter-Cologne Water Quality Control Act,

19    and California public nuisance law, as well as other claims that

20    are not relevant to the instant motion.1        (See Docket No. 1.)
21                Plaintiffs first filed for summary judgment against

22    defendants on August 28, 2019.       (See Docket No. 95.)     The court

23    granted plaintiffs’ motion as to their CERCLA § 107(a) claim,

24    holding that defendants were liable to the City for its response

25    costs at the Site.     (See Docket No. 125.)     The court then held a

26         1    The operative complaint in this matter is Plaintiffs’
27    Third Amended Complaint. (Docket No. 45.) The Third Amended
      Complaint contains the same claims against defendants that are
28    specified above. (See id.)
                                      2
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 3 of 11


1     status conference on January 21, 2020, at which it discussed

2     scheduling an evidentiary hearing on the defendants’ affirmative

3     defense of divisibility.        (Docket No. 129.)   At the hearing,

4     counsel for plaintiffs agreed to dismiss their claims for

5     trespass and ultrahazardous activity, as well as their prayer for

6     damages under their public nuisance claim.          (Id.)

7                 The court conducted a three-day evidentiary hearing

8     regarding divisibility in August 2020.        (See Docket Nos. 190-93.)

9     Following the hearing, the court held that the harm to the site

10    was not divisible, and that each defendant was jointly and

11    severally liable for the City’s response costs under CERCLA

12    § 107(a).    (See Docket No. 203.)

13                Plaintiffs then filed for summary judgment on their

14    public nuisance and Porter-Cologne Water Quality Control Act

15    claims.     (Docket No. 204.)     The court denied plaintiffs’ motion

16    on October 29, 2020.     (Docket No. 211.)     Following the close of

17    discovery and the dispositive motion cutoff, the court held a

18    pretrial conference on January 4, 2021 (Docket No. 232), and

19    issued a Final Pretrial Order on January 5, 2021 (Docket No.

20    233).
21                Arrowood moved to intervene on January 20, 2021.          (See

22    Mot. to Intervene.)     Arrowood contends that it must be permitted

23    to intervene to contest evidence introduced by the parties at

24    trial--either by cross-examining the parties’ witnesses or by

25    introducing its own evidence--that could prejudice its ability to

26    disclaim coverage under the insurance policy issued by Arrowood’s
27    predecessor to defendants.        Under the policy, coverage only

28    exists for property damage caused by hazardous substances if the
                                            3
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 4 of 11


1     release of those substances was “sudden and accidental.”             (See

2     Mot. to Intervene at 8-10; Decl. of Kevin Keyes (“Keyes Decl.”)

3     at ¶¶ 3-4 (Docket No. 244-1).)       Arrowood argues that, if it is

4     not permitted to intervene, the court could make findings at

5     trial that would impair Arrowood’s ability to argue in future

6     proceedings that releases at the Site were not “sudden and

7     accidental.”      (See generally Mot. to Intervene.)

8                  Because the hearing on Arrowood’s motion was scheduled

9     for February 22, 2021, and the trial date between plaintiffs and

10    defendants in this action is scheduled for March 9, 2021,

11    Arrowood also filed an ex parte application to shorten time on

12    its motion, which the court granted.        (See Docket Nos. 246, 247.)

13    The court ordered the parties to file responsive briefs, if any,

14    no later than close of business on January 25, 2021.          (Docket No.

15    247.)      Plaintiffs timely filed an opposition to Arrowood’s motion

16    on January 25, 2021.      (Pls.’ Opp’n (Docket No. 249).)      Third-

17    party defendant County of Yolo (“Yolo County”) filed a short

18    opposition later that same evening, in which they largely adopted

19    plaintiffs’ arguments.      (See Yolo County’s Opp’n (Docket No.

20    250).)      Defendants did not file any response.
21    II.   Discussion

22          A.     Rule 24(a)

23                 Rule 24 traditionally receives liberal construction in

24    favor of applicants for intervention.        Arakaki v. Cayetano, 324

25    F.3d 1078, 1083 (9th Cir. 2003) (citing Donnelly v. Glickman, 159

26    F.3d 405, 409 (9th Cir. 1998)).       An applicant seeking to
27    intervene as of right under Rule 24 has the burden of

28    demonstrating that four requirements are met:
                                           4
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 5 of 11


1
                 (1) the intervention application is timely;
2                (2) the applicant has a significant
                 protectable interest relating to the
3                property or transaction that is the subject
                 of the action; (3) the disposition of the
4                action may, as a practical matter, impair or
                 impede the applicant's ability to protect
5                its interest; and (4) the existing parties
                 may not adequately represent the applicant's
6                interest.

7
      Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d
8
      893, 897 (9th Cir. 2011).
9
                 The first factor, timeliness, is ‘the threshold
10
      requirement’ for intervention as of right,” and “if [the court]
11
      find[s] ‘that the motion to intervene was not timely, [it] need
12
      not reach any of the remaining elements of Rule 24.’”          League of
13
      United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th
14
      Cir. 1997).    In determining whether a motion to intervene is
15
      timely, the court weighs “(1) the stage of the proceedings; (2)
16
      whether the parties would be prejudiced; and (3) the reasons for
17
      any delay in moving to intervene.”       Nw. Forest Res. Council v.
18
      Glickman, 82 F.3d 825, 836 (9th Cir. 1996).
19
                 Arrowood argues that the first two Glickman factors are
20
      “neutral” as to intervention because (1) discovery is closed, (2)
21
      the parties only intend to call witnesses at trial who already
22
      testified at the court’s August hearing on divisibility, and (3)
23
      Arrowood does not seek to continue trial.        (See Mot. to Intervene
24
      at 12-13.)    Arrowood further argues that the third Glickman
25
      factor weighs in favor of granting intervention because the
26
      necessity of its intervention has only become apparent since the
27
      court issued its Final Pretrial Order on January 5, 2021.            (See
28
                                           5
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 6 of 11


1     id.)

2                 Arrowood points to two decisions in the court’s Final

3     Pretrial Order as prompting its need to intervene in the case.

4     First, Arrowood contends that, until the court indicated in the

5     Order that the causation elements of plaintiffs’ claims under the

6     Porter-Cologne Water Quality Control Act and California public

7     nuisance law would be at issue at trial, it “remained unclear . .

8     . if plaintiffs would proceed with the claims necessitating proof

9     on the cause of the property damage.”        (Id. at 13.)    Because

10    trial of the causation elements of plaintiffs claims will

11    implicate “which entity deposited hazardous chemicals on site and

12    the manner in which the deposit occurred,” Arrowood argues that

13    it must be allowed to intervene to challenge any evidence

14    introduced by the parties that would tend to show that the

15    releases of hazardous materials at the Site were “sudden and

16    accidental.”    (Id.)

17                Second, Arrowood argues that, once the court determined

18    in its Final Pretrial Order that the March 9, 2021 trial would

19    proceed as a bench trial, rather than before a jury, the risk

20    that defendants would suffer prejudice from their insurer’s
21    participation in the underlying action was reduced, as there

22    would be no risk of jury confusion based on the insurer’s

23    presence.   See id. (citing Shasta Linen Supply, Inc. v. Applied

24    Underwriters Inc., No. 2:16-cv-158 WBS AC, 2019 WL 3244487, at *3

25    (E.D. Cal. Apr. 17, 2019) (holding that there was “no risk of

26    jury confusion or prejudice” when consolidating cases for purpose
27    of trial because the cases would be tried as a bench trial)).

28                Notwithstanding Arrowood’s arguments, it is apparent
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 7 of 11


1     that Arrowood’s motion was untimely.        This case has been pending

2     for almost three years.      See Wilson, 131 F.3d at 1302 (when

3     considering timeliness, the court “must bear in mind that any

4     substantial lapse of time weighs heavily against intervention”).

5     Arrowood seeks to intervene on the eve of trial.         Discovery has

6     long since closed, the deadline for filing dispositive motions

7     has passed, and the court has already ruled on multiple motions

8     for summary judgment, conducted a pretrial conference, and issued

9     a Final Pretrial Order.      (See Docket Nos. 54, 125, 211, 225,

10    233.)

11               “The crucial date for assessing the timeliness of a

12    motion to intervene is when proposed intervenors should have been

13    aware that their interests would not be adequately protected by

14    the existing parties.”     Smith v. Los Angeles Unified School

15    District, 830 F.3d 843, 857 (9th Cir. 2016).         Arrowood has been

16    aware of this lawsuit and its claimed interest in the suit since

17    at least October 27, 2017, when plaintiffs sent Arrowood notice

18    that they would be filing suit 90 days later.         (See Decl. of Bret

19    A. Stone (“Stone Decl.”) ¶ 3 (Docket No. 249).)         After filing the

20    action, plaintiffs served the summons and complaint on Arrowood,
21    and, on June 14, 2019, plaintiffs served a subpoena on Arrowood,

22    to which it responded.     (See id. at ¶¶ 4-5.)      As plaintiffs and

23    Yolo County point out, plaintiffs’ claims have involved the

24    elements of causation which Arrowood claims form the basis of its

25    need to intervene since plaintiffs’ complaint was first filed.

26    (See Docket Nos. 1, 34, 45; Pls.’ Opp’n at 9; Yolo County’s Opp’n
27    at 3.)

28               Arrowood acknowledges that it has fully defended R&L,
                                           7
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 8 of 11


1     Clark, and Smith in connection with this action, subject to a

2     reservation of rights, including paying for independent counsel

3     selected by the defendants.      (See Keyes Decl. at ¶¶ 5-6.)

4     Arrowood has therefore been kept apprised of significant

5     developments in the case, including the occurrence of the court’s

6     divisibility hearing in August 2020 and the court’s denial of

7     plaintiffs’ second Motion for Summary Judgment on October 29,

8     2020.   (See Docket Nos. 200-202, 211.)       Arrowood does not

9     adequately explain why it failed to intervene prior to the

10    divisibility hearing, when “evidence related to the manner of

11    defendants’ release of chemicals [was] virtually certain to

12    become part of the record” (Mot. to Intervene at 13), nor does it

13    adequately explain why it failed to intervene for months after

14    the court denied plaintiffs’ second MSJ--the date when it became

15    apparent that plaintiffs’ nuisance and Porter-Cologne Act claims

16    would be proceeding to trial (absent settlement).          See Smith, 830

17    F.3d at 857.

18               Arrowood also does not explain why it waited a year to

19    move to intervene following the court’s January 22, 2020 Order,

20    in which the court stated that, in light of plaintiffs agreement
21    to dismiss certain claims, “there are no issues remaining to be

22    decided by a jury.”     (Docket No. 129.)     Though the court did not

23    formally rule that it would separately try the claims between

24    defendants and Yolo County--some of which will require a jury

25    trial--until the Final Pretrial Order, Arrowood should have at

26    least known as of January 22, 2020 that there was a probability
27    that the trial between plaintiffs and defendants would proceed as

28    a bench trial.    The court is therefore not convinced that the
                                           8
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 9 of 11


1     need for Arrowood’s intervention only became apparent once the

2     court issued its Final Pretrial Order.         See Smith, 830 F.3d at

3     857.

4                  Furthermore, allowing Arrowood to intervene for the

5     purposes outlined in its motion would prejudice the parties by

6     requiring them to alter their trial preparation just a few weeks

7     before trial is scheduled to begin.         It would also detract from

8     the broader progress being made toward meeting the deadlines and

9     expectations already set by the court--namely, the plaintiffs’

10    and Yolo County’s forthcoming good faith settlement motion and

11    the parties’ Settlement Conference on February 11, 2020.             (See

12    Pls.’ Opp’n at 8; Yolo County’s Opp’n at 3-4.)

13                 In conclusion, even in light of the “liberal

14    construction” applied to Rule 24(a) in favor of applicants for

15    intervention, see Arakaki, 324 F.3d at 1083, Arrowood has not met

16    its burden of showing that its motion to intervene was timely

17    filed.      Arrowood has failed to provide the court with a

18    convincing reason for its delay, and failed to show that the

19    parties’ ability to prepare for trial would not be prejudiced by

20    intervention at this late stage.         The court therefore finds that
21    Rule 24(a)’s timeliness factor counsels against granting

22    intervention as a matter of right.         See Glickman, 82 F.3d at 836.

23    Accordingly, the court will deny Arrowood’s motion to intervene

24    under Rule 24(a), and need not address the remaining requirements

25    for intervention under the Rule.         See Wilson, 131 F.3d at 1302.

26           B.    Rule 24(b)
27                 “Permissive intervention to litigate a claim on the

28    merits under Rule 24(b) requires (1) an independent ground for
                                           9
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 10 of 11


1     jurisdiction; (2) a timely motion; and (3) a common question of

2     law and fact between the movant’s claim or defense and the main

3     action.”    Beckman, 966 F.2d at 473.

4                 In determining timeliness under Rule 24(b), the court

5     considers “precisely the same three factors--the stage of the

6     proceedings, the prejudice to existing parties, and the length of

7     and reason for the delay--that [it considers] in determining

8     timeliness under Rule 24(a)(2).”            Wilson, 131 F.3d at 1308.   In

9     the context of permissive intervention, however, the court

10    “analyze[s] the timeliness element more strictly than . . . with

11    intervention as of right.”       Id.

12                Therefore, because Arrowood’s motion was untimely under

13    Rule 24(a), it follows that it was untimely under Rule 24(b).

14    See id.    Accordingly, the court will deny Arrowood’s motion to

15    intervene under Rule 24(b) as well.

16                Nevertheless, due to concerns that the court may, in

17    Arrowood’s absence, incidentally make findings during the trial

18    that could prejudice Arrowood’s ability to prove in a later

19    proceeding that releases at the Site were not “sudden and

20    accidental,” the court will allow Arrowood’s counsel to appear
21    and participate at trial on a limited basis.           Arrowood will not

22    be permitted to participate as a party by introducing its own

23    evidence, calling witnesses, cross-examining the parties’

24    witnesses, or otherwise disrupting or delaying the trial

25    proceedings.    However, the court will allow Arrowood’s counsel to

26    be virtually present during the proceedings and to address the
27    court at times which do not interfere with the progress of the

28    trial, in order to ensure the court does not make findings that
                                             10
     Case 2:18-cv-00900-WBS-JDP Document 254 Filed 01/27/21 Page 11 of 11


1     would prejudice his client in a future coverage dispute,

2     including objecting to any proposed findings bearing on the

3     nature of releases of hazardous substances at the Site.

4                 IT IS THEREFORE ORDERED that Arrowood’s Motion to

5     Intervene (Docket No. 244) be, and the same hereby is, DENIED.

6     Arrowood will be permitted, however, to appear at trial and

7     participate pursuant to the limited conditions described above.

8     Dated:   January 27, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           11
